*308Opinion by
Oliver, C. J.
It was stipulated that the merchandise and the issues are the same in all material respects as those the subject of John P. Herber & Co., Inc. v. United States (30 Cust. Ct. 193, C. D. 1519). In accordance with stipulation of counsel and following the cited case, the protests were dismissed, and the matters were remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U. S. C. § 2636 (d)).